DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-33, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the gear type coupling system that connects the drive shaft and a drive member (claims 29-33), and a longitudinal rack replacing the drive member (claim 38).

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the previously cited Beardsley (US 2013/0184730).  
                                                   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27, 36-37,39-40 are rejected under 35 U.S.C. 103 as being anticipated by Beardsley (US 2013/0184730).

Regarding claim 21, Beardsley discloses: A surgical instrument, comprising: 
a power pack (Fig. 2, reusable surgical instrument module 110) including: 

an inner handle housing (Fig. 2, reusable surgical instrument module 110); 

a motor (Fig. 2, motor 140) disposed in the inner handle housing; and 

a drive shaft (Fig. 2, a drive shaft 142) disposed in the inner handle housing and coupled to and movable by the motor; and

an outer shell housing (Fig. 2, outer housing shell 280) configured to encase the power pack therein, 

the outer shell housing  (Fig. 2, outer housing shell 280) including a first drive member (Fig. 4, seal 152) having a distal end portion disposed outside of and distal of the inner handle housing of the power pack, the first drive member (Fig. 4, seal 152) having a proximal end portion being configured to selectively couple to the drive shaft of the power pack (as seen in Fig. 4, the seal can couple with the drive shaft as desired by the user).

Regarding claim 22, Beardsley further discloses:  the first drive member (Fig. 4, seal 152) is supported in a distal end portion of the outer shell housing (Fig. 2, outer housing shell 280).Regarding claim 23, Beardsley further discloses: the outer shell housing (Fig. 2, outer housing shell 280) includes: 

a proximal end portion (Beardsley - Fig. 2, item 290); and a distal end portion (Beardsley - Fig. 2, item 280b) pivotably coupled to the proximal end portion between an open configuration (see Figure 2), in which a portion of the proximal end portion of the outer shell housing is spaced from a corresponding portion of the distal end portion of the of the outer shell housing, and a closed configuration (see Figs. 1a and 1b), in which the portion of the proximal end portion of the of the outer shell housing is connected to the corresponding portion of the distal end portion of the of the outer shell housing.Regarding claim 24, Beardsley further discloses:  the first drive member  (Fig. 4, seal 152) is non-rotatably supported by the distal end portion of the outer shell housing such that the first drive member is prevented from rotating relative to the outer shell housing (the seal 152 is prevented from rotating by being locked in place in the shell) about a longitudinal axis (Fig. 1a, longitudinal axis “B”) defined by the first drive member.Regarding claim 25, Beardsley further discloses:  the outer shell housing (Fig. 2, outer housing shell 280) is transitionable between an open configuration  (see Figure 2), in which the power pack is at least one of insertable or removable from the outer shell housing, and a closed configuration  (see Figs. 1a and 1b), in which the power pack is enclosed within the outer shell housing.Regarding claim 26, Beardsley further discloses:  the outer shell housing (Fig. 2, outer housing shell 280) includes: a proximal end portion (Beardsley - Fig. 2, item 290); and a distal end portion (Beardsley - Fig. 2, item 280b) pivotably coupled to the proximal end portion of the outer shell housing such that in the open configuration (see Figure 2), a portion of the proximal end portion of the outer shell housing is spaced from a corresponding portion of the distal end portion of the outer shell housing and in the closed configuration   (see Figs. 1a and 1b), the portion of the proximal end portion of the outer shell housing is connected to the corresponding portion of the distal end portion of the outer shell housing.Regarding claim 27, Beardsley further discloses:  in the closed configuration   (see Figs. 1a and 1b), the drive shaft is operably connected to the first drive member and in the open configuration (see Figure 2), the drive shaft is disconnected from the first drive member.
Regarding claim 36, Beardsley discloses: An outer shell housing (Fig. 2, outer housing shell 280) for selectively encasing a power pack therein, the outer shell housing comprising: a proximal portion (Beardsley - Fig. 2, item 290) defining a cavity therein; a distal portion (Beardsley - Fig. 2, item 280b) defining a cavity therein and pivotably coupled to the proximal portion between an open configuration  (see Figure 2), in which a portion of the proximal portion is spaced from a corresponding portion of the distal portion, and a closed configuration  (see Figure 1a and 1b), in which the portion of the proximal portion is connected to the corresponding portion of the distal portion; and a drive member (Fig. 4, seal 152) supported in the distal portion, the drive member being configured to selectively interconnect a drive shaft of a power pack and a drive member of an adapter assembly  (as seen in Fig. 4, the seal can couple with the drive shaft as desired by the user).

Regarding claim 37, Beardsley further discloses: in the closed configuration (see Figure 1a and 1b), the proximal portion (Beardsley - Fig. 2, item 290) and the distal portion (Beardsley - Fig. 2, item 280b) cooperatively define an internal cavity configured for encasing the power pack, and wherein in the open configuration (see Figure 2), the power pack is at least one of insertable or removable from the outer shell housing.Regarding claim 39, Beardsley further discloses: the drive member (Fig. 4, seal 152) has a proximal end portion extending proximally within the cavity of the distal portion.
Regarding claim 40, Beardsley further discloses: the drive member (Fig. 4, seal 152) has a distal end portion (Beardsley - Fig. 2, item 280b) protruding distally out of the distal portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley (US 2013/0184730) in view of Zemlok, (US 2012/0089131).
Regarding claim 28, Beardsley discloses the device of claim 21.

Beardsley does not explicitly disclose, wherein rotation of the drive shaft axially moves the first drive member when the first drive member is operably connected to the drive shaft of the power pack.

Zemlok teaches: rotation of the drive shaft (cited as Fig. 2, a drive shaft 142 in the primary reference, Beardsley, and replaced in combination (for easy comprehension) with the equivalent parts of Zemlin, shown as Fig. 6, coupling shafts 118, 120 and 122) axially moves the first drive member (Zemlok - [0095] “As drive coupling nut 244 is caused to be translated axially along first distal drive shaft 242, drive tube 246 is caused to be translated axially relative to inner housing tube 206a of outer tube 206”) when the first drive member is operably connected to the drive shaft of the power pack.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive screw and drive member of Beardsley in accordance with the teachings of Zemlok, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of this modification is that it allows for more options in using various adapters and end effectors, as many end effectors utilize axial movement to achieve their desired effect,

Regarding claim 34, Beardsley discloses: an adapter assembly  ([0034], “A distal end 102 of upper instrument module half 110A is configured to receive an end effector assembly (not shown)”).

Beardsley does not explicitly disclose: an adapter assembly including: a proximal end portion configured to couple to a distal end portion of the outer shell housing; and a distal end portion configured to couple to a loading unit.
Zemlok teaches: an adapter assembly (Fig. 1, end effector 300) including: a proximal end configured (Fig. 1, proximal body portion 302) to couple to a distal end portion (Fig. 1, distal coupling 230) of the outer shell housing (Fig. 3, adapter 200), and a distal end portion configured to couple to a loading unit (Fig. 21, tool assembly 304).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beardsley surgical instrument by including the end effector of Zemlok, thereby combining prior art elements to achieve a predictable and desirable result.  In this instance, this alteration represents a simple substitution of one type of end effector for another.  Tis benefits the user by tailoring the device for the job at hand. 
Regarding claim 35, the modified Beardsley further discloses:  the adapter assembly (Fig. 1, end effector 300) includes a second drive member (Fig. 21, drive beam 364) supported in the proximal end portion thereof, the second drive member being configured to selectively couple (via distal coupling 230) to the distal end portion of the first drive member (240) such that movement of the drive shaft actuates the second drive member through the first drive member  ([0016], “Wherein rotation of the distal drive shaft results in axial translation of the drive coupling nut, the drive tube and the at least one axially translatable drive member of the end effector. “; [0117],” Referring to FIG. 21, drive assembly 360 includes a flexible drive beam 364 having a distal end which is secured to a dynamic clamping member 365, and a proximal engagement section 368. Engagement section 368 includes a stepped portion defining a shoulder 370. A proximal end of engagement section 368 includes diametrically opposed inwardly extending fingers 372. Fingers 372 engage a hollow drive member 374 to fixedly secure drive member 374 to the proximal end of beam 364. Drive member 374 defines a proximal porthole 376 which receives connection member 247 of drive tube 246 of first drive converter assembly 240 of adapter 200 when end effector 300 is attached to distal coupling 230 of adapter 200.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731